Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  February 16, 2016

The Court of Appeals hereby passes the following order:

A16A0427. TMX FINANCE HOLDINGS, INC. et al. v. DRUMMOND
    FINANCIAL SERVICES, LLC et al.

       In this action between competing conglomerates of auto title loan companies,
the plaintiff appellees alleged the defendant appellants engaged in a nationwide
campaign of unfair competition to steal the appellees’ customers. On May 28, 2015,
the trial court granted an interlocutory injunction in favor of the plaintiff appellees,
enjoining the defendant appellants from searching any state’s databases identifying
any customers of the appellees; from entering the parking lots of any of the plaintiff
appellees’ stores; and from soliciting any of the plaintiff appellees’ customers.
       In granting the interlocutory injunction, the trial court found (1) there was a
substantial threat the appellees would suffer irreparable injury in the form of lost
customers, lost goodwill; and repeated trespasses; (2) the threatened injury to the
appellees far outweighs any harm to the appellants; (3) an interlocutory injunction
would serve the public interest; and (4) there was a substantial likelihood the
appellees would prevail on the merits of their claims.
       As this appeal thus involves the propriety of equitable relief, jurisdiction over
the appeal lies with the Supreme Court. Ga. Const. of 1983, Art. VI, Sec. VI, Par. III
(2); Electronic Data Systems Corp. v. Heinemann, 268 Ga. 755 (493 SE2d 132)
(1997). Accordingly, this appeal is hereby TRANSFERRED to the Supreme Court.


                                        Court of Appeals of the State of Georgia
                                                                             02/16/2016
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.